United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2129
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Rodderick Goins

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: November 13, 2017
                             Filed: November 15, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Rodderick Goins directly appeals the within-guidelines sentence the district
     1
court imposed after he pled guilty to a firearms offense. His counsel has filed a brief

         1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
under Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of
Goins’s sentence. Counsel has also moved for leave to withdraw.

       Upon careful review,2 we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing the sentence under a deferential abuse-of-discretion
standard and noting that if the sentence is within the guidelines range, the appellate
court may, but is not required to, apply a presumption of reasonableness). In
addition, having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                      ______________________________




      2
       Goins pled guilty pursuant to a plea agreement that contained an appeal
waiver, but we decline to enforce the appeal waiver. See United States v. Boneshirt,
662 F.3d 509, 515-16 (8th Cir. 2011).

                                         -2-